—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered February 1, 1994, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
Defendant’s claim that the People failed to prove that the nontestifying officer had communicated to the testifying officer his knowledge constituting probable cause, namely, that defendant, rather than one of the other persons in the stopped vehicle, had a gun, is unpreserved. Defendant, who never asked that the nontestifying officer be produced (People v Grant, 184 AD2d 242, 243, lv denied 80 NY2d 904), not only failed to raise this Mapp issue at the hearing, but also did not respond to the prosecutor’s recitation of the evidence supporting probable cause on the basis of the automobile presumption, instead addressing himself exclusively to the Huntley and Wade aspects of the hearing. Review in the interest of justice is not warranted under the circumstances herein, nor indeed possible in the absence of a factual record on the subject (People v Charleston, 54 NY2d 622; People v Carreras, 209 AD2d 350, lv denied 85 NY2d 907). The present record before us demonstrates that one officer, who had an opportunity to look inside the car and saw a gun there, communicated that knowledge to the other officer a few feet away. The subsequent credible information that defendant might have been connected with a robbery that morning provided independent, intervening, probable cause for defendant’s continued detention (People v Brown, 215 AD2d 333, lv withdrawn 86 NY2d 791). We have considered defendant’s remaining claims and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Ross, Tom and Mazzarelli, JJ.